         Case 3:20-cv-00187-VAB Document 25 Filed 06/17/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                   X
 EQUAL EMPLOYMENT OPPORTUNITY                      : CASE NO. 3:20-cv00187 (VAB)
 COMMISSION                                        :
               Plaintiff,                          :
                                                   :
 v.                                                :
                                                   :
 YALE NEW HAVEN HOSPITAL, INC.,                    : JUNE 17, 2020
                  Defendant                        X

                  MOTION FOR DISCOVERY CONFERENCE and
             FOR EXTENSION OF TIME TO SUBMIT RULE 26(f) REPORT

       Defendant, Yale New Haven Hospital (“Defendant” or “YNHH”), by and through its

undersigned counsel, respectfully requests that this Court schedule and hold a telephonic

conference to resolve a dispute concerning a critical element of the Rule 26(f) Report. Further,

pursuant to Local Rule 7(b), Defendant respectfully requests an extension of time for ten (10) days

from the Court’s ruling on this Motion, or from the denial of this Request, whichever is later, by

which to submit a draft discovery plan pursuant to Fed. Rule Civ. Proc. 26(f).

       Specifically, Defendant and Plaintiff, Equal Employment Opportunities Commission

(“EEOC”), in anticipation of the June 22, 2020 filing deadline, exchanged draft 26(f) Reports.

These drafts included their respective proposals for a phased discovery approach which each agree

that, given the nature of the claims and factual bases for the claims, would be appropriate.

However, each party proposed a dramatically different order for those phases. This disagreement,

in turn, potentially creates differences as to every deadline which would be present in each such

phase. As every future deadline in this litigation is implicated by the choice of phased approach,

Defendant respectfully contends this threshold issue must necessarily be resolved before the joint

Rule 26(f) report can be filed in the most efficient way possible. On June 16, 2020, the Parties
          Case 3:20-cv-00187-VAB Document 25 Filed 06/17/20 Page 2 of 4



participated in good faith in a telephone conference to discuss the dispute, but unfortunately,

reached an impasse.

       Consistent with the Court’s Pretrial Preferences, Defendant proposes that a telephonic

status conference, wherein the parties can set forth their respective visions and justifications for

the order of phased discovery, could facilitate a resolution without resort to motion practice or the

need for the Court to review two, entirely separate reports and resolve those differences. It is

Defendant’s belief that during such a conference, the parties can be advised as to the Court’s

preference, thus enabling the parties to more easily narrow down, or even eliminate, their

remaining differences in connection with the report.

       During the June 16, 2020 call, counsel for Defendant suggested that the parties make this

request jointly, particularly in view of the Court’s standing order articulating this preference.

Nevertheless, for an unarticulated reason, the EEOC has indicated it objects to filing this motion

request, preferring instead to submit competing discovery plans with the Rule 26(f) Report.

       This is the Defendant’s first request for an extension of the current deadline of June 22,

2020 for the filing of the Rule 26(f) discovery plan.




                                                 2
             Case 3:20-cv-00187-VAB Document 25 Filed 06/17/20 Page 3 of 4



        WHEREFORE, in the interest of efficiency, and in order for this case to proceed as

expeditiously as possible, Defendant respectfully requests that the Court convene a discovery

conference to resolve the subject dispute, as well as permit the extension of time requested herein

by which the parties must file either a proposed, joint report, or their separate reports if this Request

is denied.

                                                DEFENDANT,
                                                YALE NEW HAVEN HOSPITAL,

                                                By: _/s/ Mary A. Gambardella___________
                                                     Mary A. Gambardella (ct05386)
                                                     mgambardella@wiggin.com
                                                     Joshua J. Wyatt (ct28916)
                                                     jwyatt@wiggin.com
                                                     WIGGIN AND DANA LLP
                                                     One Century Tower
                                                     265 Church Street, 18th Floor
                                                     New Haven, Connecticut 06508
                                                     Tel: (203) 498-4328
                                                     Fax: (203) 789-2889

                                                       Christopher J. DeGroff (PHV)
                                                       cdegroff@seyfarth.com
                                                       Shana Madigan (PHV)
                                                       smadigan@seyfarth.com
                                                       Stephen Beiting (PHV)
                                                       sbeiting@seyfarth.com
                                                       Seyfarth Shaw LLP
                                                       Counsel Pro Hac Vice
                                                       233 S. Wacker Drive, Suite 8000
                                                       Chicago, IL 60606




                                                   3
           Case 3:20-cv-00187-VAB Document 25 Filed 06/17/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

        This is to certify that on the 17th day of June 2020, a copy of the foregoing Defendant’s

Motion for Discovery Conference was filed electronically. Notice of this filing will be sent by e-

mail to all parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s CM/ECF System.



                                             _       /s/ Mary A. Gambardella___________
                                                     Mary A. Gambardella (ct05386)
24208\455\4824-3215-8656.v1




                                                 4
